Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.  Claims 1, 3, 17, 31 and 32 are amended.  Claims 1-17 and 31-33 are pending.
Response to Arguments
3.	Applicant's arguments filed on 9/26/2022 have been fully considered but they are not persuasive. 
 	In remarks, Applicant argues that the cited prior art, Ansel, fails to discloses:
	1.  ANSEL fails to disclose “sending a link to a public network destination to the encrypted document to a second user address of a second user” and the claimed invention(s) are not obvious over ANSEL for this feature.

 	Examiner respectfully disagrees.  Ansel discloses collaborators have simultaneous read/write access to a note has invited other collaborators or has created the note in a file location which already provides collaborative permission (see paragraph 0039).  

[0039] Within a given workspace, collaborators of that workspace have simultaneous read/write access to a Note in the workspace. In other words, once a Note has been created and the creator of that note has invited other collaborators or has created the note in a file location which already provides collaborative permission, each collaborator may edit the Note at the same time. Accordingly, each user concurrently accessing the Note may view the Note being edited in real-time without personally making those edits. In a concurrent fashion, each of the collaborator is able to make changes to the note or even edit the changes made by other collaborators. With Note workspaces, a separate list of collaborators can be specified at the Note level to override the list of collaborators at the workspace level, so that different Notes within the same workspace can be associated with different sets of collaborators. Additionally, the permissions and accessibility of the collaborators for each Note workspace may be specified by an owner or creator of a Note. For example, though some collaborators may be able to access and view the Note, those collaborators may not be able to edit or share the Note.


[0035] In general, the collaboration platform allows multiple users or collaborators to access or collaborate on work items such that each user can remotely see edits, revisions, comments, or annotations being made to specific work items through their own user devices in real-time. For example, a user can create a work item in a workspace for other users to access (e.g., for viewing, editing, commenting, signing-off or otherwise manipulating). The user can login to the online platform and create a "Note" (or any other type of work item) in an existing workspace or to a new workspace. The document can then be shared with existing users or collaborators in that workspace.
 	

 
 	In addition, Ensel discloses “when a user requests access to a note using a uniform location (URL) or internet, or private network (Ensel, paragraphs 0029, 0030, 0060, 0064).  
 	Moreover, Providing file location through a link whether within an enterprise or public network would have been an obvious feature in view of Ensel’s teaching.  Examiner is providing more support in the below cited prior art as well as in the PTO 892. 
 	Applicant further argues:
 	2.  ANSEL fails to discloses “sending a link…to the encrypted document” and the claimed invention(s) are not obvious over ANSEL for this feature.
 	Examiner respectfully disagrees.
 	Ansel discloses the collaborative note are encrypted note (e.g. paragraph 0054, 0066, 0079, 0085 and 0087).  
	Ansel discloses the collaboration is provided permission to collaborators.  Thus, providing the link to the encrypted document would have been obvious since the purpose of the collaboration is to enable the collaborators with the permission to access the documents. 
 	Applicant further argues:
3.  ANSEL fails to disclose “requesting the unconfirmed user to login to a second user account” and  “upon authenticating the identity of the unconfirmed user as the second user, decrypting the encrypted document to generate a decrypted document” and the claimed invention(s) are not obvious over ANSEL for this feature.

	Examiner respectfully disagrees.
	 [0034] In general, a workspace can be associated with a set of users or collaborators (e.g., collaborators 108) who have access to the content included therein. The levels of access (e.g., based on permissions or rules) of each user or collaborator to access the content in a given workspace may be the same or may vary among the users. Each user may have their own set of access rights to every piece of content in the workspace, or each user may have different access rights to different pieces of content. Access rights may be specified by a user associated with a workspace and/or a user who created/uploaded a particular piece of content in the workspace, or any other designated user or collaborator associated with a particular workspace.

[0035] In general, the collaboration platform allows multiple users or collaborators to access or collaborate on work items such that each user can remotely see edits, revisions, comments, or annotations being made to specific work items through their own user devices in real-time. For example, a user can create a work item in a workspace for other users to access (e.g., for viewing, editing, commenting, signing-off or otherwise manipulating). The user can login to the online platform and create a "Note" (or any other type of work item) in an existing workspace or to a new workspace. The document can then be shared with existing users or collaborators in that workspace.

Thus, if the user is accessing from a remote location with his/her own device, the workspace would have been either instantiated from the same workspace as other collaborators using the user’s own account.  
 	Lastly, the claims recites “the method … comprising…”, thus, even if the routing of the file location encompasses at least one linking to the file or redirecting before of after the authentication process to verify the user’s identity, it should not preclude Ansel to make meeting the claimed limitation of “linking  the document to the second user”.  
 	Therefore, Examiner respectfully disagrees that Ansel fails to teach or make obvious of “sending a link to a public network destination to the encrypted document to a second user address of a second user”.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-17 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ansel et al. (U.S. Patent Application Publication No. 2015/0081773, hereinafter Ansel) in view of Balinsky et al. (U.S. Patent Application Publication No. 2012/0185759, hereinafter Balinsky).
 	With respect to claim 1, Ansel discloses a method of enabling collaboration by multiple users on an encrypted document stored in a cloud computing network, the encrypted document associated with a first user having a first user account in the cloud computing network, the method comprising (Abstract):
 	in response to a request from the first user to share the encrypted document, sending a link to a public network destination to the encrypted document to a second user address of a second user; receiving a request via the link from an unconfirmed user to access the data in the encrypted document (e.g. Ansel, paragraph 0022, “…providing high availability for web-based document creation and editing in a collaborative environment including a cloud-based platform (e.g. cloud-based file sharing, collaboration, and/or storage platforms/service”; paragraph 0024, “…a host system 110 hosts the collaboration platform which enables user to simultaneously create, view, edit, annotate, store, share and otherwise manage content in real-time or near real-time…the host system…handling the large volume of user requests during concurrent collaborative editing of a document created through the host system 110”; paragraph 0039, “…Once a Note has been created and the creator of that note has invited other collaborators…each user concurrently accessing the Note may view the Note being edited in real-time without personally making those edits.  In a concurrent fashion, each of the collaborators is able to make changes to the note or even edit the changes made by other collaborators.”)
 	requesting the unconfirmed user to login to a second user account on the cloud computing network; authenticating the identity of the unconfirmed user as the second user;  upon authenticating the identity of the unconfirmed user as the second user, decrypting the encrypted document to generate a decrypted document; storing the decrypted document in the first user account; granting the second user access to the decrypted documents, enabling the second user to view or edit the decrypted document simultaneously with the first user to whom access to the decrypted document has been granted (e.g. paragraph 0024, “…a host system 110 hosts the collaboration platform which enables user to simultaneously create, view, edit, annotate, store, share and otherwise manage content in real-time or near real-time…the host system…handling the large volume of user requests during concurrent collaborative editing of a document created through the host system 110”); subsequent to the first user or the second user editing the decrypted document, encrypting an edited version of the decrypted document  (e.g. paragraph 0039, “…the creator of that note has invited other collaborators…”; paragraph 0035, “…The user can login to the online platform and create a “Note” in an existing workspace or to a new workspace”; paragraph 0085); upon authenticating the identity of the unconfirmed user as the second user, decrypting the encrypted document to generate a decrypted document (e.g. paragraph 0085, “…The node 716 then uses the encryption key to encrypt any data it sends to the datstore 724.  The node 716 also reads encrypted data from the datastore from the datastore 724 to process requests sent to it, and uses the decryption key to decrypt the data”).
 	Ansel does not explicitly mention storing the edited version of the encrypted document in the first user account.  However, Ansel discloses the creator of the file initiate the invite after the file is created and sending invite to other users or collaborators (e.g. paragraph 0039).    
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the file in the encrypted form in the file creator’s account.  Moreover, Ansel discloses sending invite to other users or collaborators but does not explicitly mention the invite is a link to the encrypted document.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature as a link to the document to share to other users as a mean of communication to share the location of the document. 

With respect to claim 2, Ansel discloses the method of claim 1, wherein the identity of unconfirmed user as the second user is authenticated if the second user account is associated with the second user address (e.g. Ansel, paragraph 0030).

 	With respect to claim 3, Ansel discloses the method of claim 1, wherein authenticating the identity of unconfirmed user as the second user comprises:
 	sending an authentication message to the second user address; and
 	receiving an input from the unconfirmed user via the second user account based on the authentication message (e.g. Ansel, paragraph 0039).

 	With respect to claim 4, Ansel discloses the method of claim 3, wherein the input is a string contained in the authentication message (e.g. Ansel, paragraphs 0030 and 0039).

 	With respect to claim 5, Ansel discloses the method of claim 3, wherein the input is a link to a public network destination contained in the authentication message (e.g. Ansel, paragraphs 0030-0039).
 	
With respect to claim 6, Ansel discloses the method of claim 1, wherein the second user address is an email address (e.g. Ansel, paragraphs 0030 and 0039). 
 	
With respect to claim 7, Ansel discloses the method of claim 1, wherein the public network destination is a uniform resource locator (URL) (e.g. Ansel, paragraphs 0030 and 0039).

 	With respect to claim 8, Ansel discloses the method of claim 1, wherein the decrypted document is hidden on the first user account (e.g. 0039 and 0085).

 	With respect to claim 9, Ansel discloses the method of claim 1, further comprising:
 	repeating the steps of encrypting the edited version of the decrypted document and storing the edited encrypted document in the first user account in response to the second user editing the decrypted document or the first user editing the decrypted document  (e.g. Ansel, Fig. 1, paragraphs, 0022-0024 and 0085).

 	With respect to claim 10, Ansel discloses the method of claim 9, wherein the repeating is conducted at regular intervals while the decrypted document is being accessed by one or more of the first user and the second user (e.g. Ansel, paragraphs 0022, 0024 and 0085).

 	With respect to claim 11, Ansel discloses the method of claim 1, wherein the encrypting of the edited version and storing of the edited encrypted document is performed on closing of the decrypted document by the first user or the second user (e.g. Ansel, paragraphs 0022 and 0024).

 	With respect to claim 12, Ansel discloses the method of claim 1, wherein the encrypting of the edited version and storing of the edited encrypted document is performed in response to detecting an edit to the decrypted document (e.g. Ansel, paragrpahs 0022, 0024 and 0085).

 	With respect to claim 13, Ansel discloses the method of claim 1, wherein the second user address is not associated with the cloud computing network (e.g. Ansel, paragraph 0030 and 0039).

 	With respect to claim 14, Ansel discloses the method of claim 1, wherein the second user address is associated with an enterprise (e.g. Ansel, paragraphs 0022 and 0024).

 	With respect to claim 15, Ansel discloses the method of claim 1, wherein granting the second user access comprises granting the second user read and write access to the decrypted document (e.g. Ansel, paragraphs 0024 and 0085).

With respect to claim 16, Ansel discloses the method of claim 1, further comprising:
requesting that the unconfirmed user register for the second user account on the cloud computing network (e.g. Ansel, paragraph 0039).

 	With respect to claims 17 and 31-33, the claims are method, computer medium and system claims that are similar to method claim 1.  Therefore, claims 17, 31-33 are rejected based on the similar rationale.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Boutros et al. (U.S. Patent Application Publication No. 2019/0121807) disclose a computerized tools to develop and manage data-driven projects collaboratively via a networked computing platform and collaborative dataset.
 	Niu et al. (U.S. Patent Application Publication No. 2019/0121875) disclose an interoperability between content management system and collaborative content system (i.e.  paragraph 0148, “…a link is a location of the item within collaborative content system 130…the linking object may also include other metadata for the collaborative content item…or a date and time at which the collaborative content item was last edited.)
 	Ingram (U.S. Patent No. 10,257,069) discloses a systems and methods for providing an administrative framework is a cloud architecture (i.e. col. 8, lines 32-63, “…data records from communication and documents 701 such as…email attachments, documents placed in a location to be used in collaborative effort between individuals…from the internet, news items, links to internet addresses…”).
 	Rathod (U.S. Patent Application Publication No. 2018/0246983) discloses display updated structured sites for website in a feed (i.e. paragraph 0359, “…user to communicate collaborate, participate with searching users for sharing, communication, collaboration, participation…wherein interaction comprise click on URL or link associated with said website…”).
 	Yoakum (U.S. Patent Application Publication No. 2017/0351402) discloses independent parallel interactions space instantiation (i.e. paragraph 0106, “…initiated at a particular time by the collaboration server…when one or more participant clicks on a URL or other link in an invitation to join the interaction, and/or at the command or request of a first participant of the plurality of participants.”)
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONGOC TRAN/
Primary Examiner, Art Unit 2434